Citation Nr: 1139014	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based upon the loss of use of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to July 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Travel Board hearing in July 2010; however, he failed to appear.  He has not requested that the hearing be rescheduled.  Accordingly, a new hearing date is not necessary.  


FINDING OF FACT

The Veteran's service-connected disabilities do not result in the loss of effective function, balance or propulsion of the right lower extremity other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance; there is no evidence of unfavorable complete ankylosis of the right knee, or complete ankylosis of two major joints of the right lower extremity, or shortening of the right lower extremity of three and one half inches or more, nor is there complete paralysis of the external popliteal nerve and consequent foot drop.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation for loss of use of the right lower extremity have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350, 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2006 correspondence and a February 2008 statement of the case of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was readjudicated in an April 2009 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examinations were adequate in that they considered the reported history, included an examination of the Veteran and provided clear findings appropriate for appellate review.  The Veteran was provided the opportunity to present pertinent evidence and testimony but he failed to appear.  There is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal Criteria and Analysis

The Veteran seeks special monthly compensation for the loss of use of the right leg.  After a careful review of the evidence of record, the Board finds that the evidence preponderates against the claim.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.

In March 1968, while on a combat patrol near Camp Evans in the Thua Thien Province of the Republic of Vietnam, the Veteran was severely wounded by an enemy explosive device.  As a consequence of the injuries he sustained in battle, the Veteran is currently service connected for two right lower extremity disabilities: fracture of the right femur and patella, with ankylosis of the right knee, and traumatic arthritis, and femoral artery replacement with multiple scars, residuals of shell fragment wounds; and, osteomyelitis, distal right femur associated with fracture of the right femur and patella, with ankylosis of the right knee, and traumatic arthritis, and femoral artery replacement with multiple scars, residuals of shell fragment wounds.

A May 1969 Medical Board report notes that the Veteran had a contracture of the right ankle, secondary to residuals of an open right femur fracture; right knee ankylosis with arthritis secondary to residuals of a right femur fracture, and peroneal nerve palsy of the left leg.   The knee was noted to be ankylosed in a position which represented a loss of five degrees of extension.

Private treatment records of March 1970 note the right knee was ankylosed, there was reduced range of motion of the right ankle, and a fracture of the right femur.  

Private records of June 1992 note there was a one inch discrepancy in the length of the right leg.

The Veteran was afforded a VA examination in September 2006.  At the time, he endorsed constant right knee pain.  He denied the use of a cane, crutch, walkers or brace.  He reported problems with prolonged standing and walking for more than a half a mile, walking up and down the stairs, and climbing or squatting.  The right knee was fused at 140 degrees of extension and there is no motion of the knee.  The examination also noted the Veteran had a previous infection of the right femur which was not active at the time.  There was no deformity, angulation, false motion or obvious shortening noted in the leg.  There was no malunion, non-union, lose motion or false joint.  

The Veteran was afforded another VA examination in July 2007.  At the time, it was noted the right knee was ankylosed and there was no range of motion.  He denied the use of any crutches, cane or wheelchair.  It was also noted the Veteran had recurrent osteomyelitis of the right femur, the last flare up having occurred in May 2007.

After a review of the evidence the Board finds that the Veteran does not meet the criteria for special monthly compensation for the loss of use of the right lower extremity.  The evidence shows that the Veteran does not have unfavorable right knee ankylosis, or ankylosis of the right ankle.  While the right knee is ankylosed, it is ankylosed in a favorable position.  While records show there is contracture and a reduced range of right ankle motion, again there is no showing of ankylosis of the right ankle.  While there is complete paralysis of the peroneal nerve in the left leg, the records reflect there is no nerve paralysis in the right leg.  While there is a shortening of the right leg, the shortening is of one inch and to qualify for special monthly compensation there must be a showing of shortening of the lower extremity of three and one half inches or more.  Finally, no right foot drop has been noted.  

While the Veteran has obvious difficulties with ambulation, such is compensated by his current 50 and 30 percent ratings for service connected disabilities of his right lower extremity.  There is no competent evidence showing that the Veteran's service-connected disabilities result in loss of effective function of the right lower extremity within the meaning of the cited legal authority.  There is no medical evidence of loss of balance or propulsion to a degree that could be accomplished equally well by an amputation stump with prosthesis; there is no unfavorable complete ankylosis of the right knee, or complete ankylosis of two major joints of the right lower extremity, or shortening of the right lower extremity of three and one half inches or more, nor is there complete paralysis of the right external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

In reaching its decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to special monthly compensation for loss of use of the right lower extremity is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


